Exhibit 10.1

 

ASSIGNMENT AGREEMENT

 

This ASSIGNMENT AGREEMENT (this “Agreement”), dated as of August 11, 2015, is
made by and among PRINCIPAL SOLAR, INC., a Delaware corporation (“PSI”),
CAROLINA ENERGY PARTNERS II, LLC, a Delaware limited liability company (“CEP
II”), INNOVATIVE SOLAR SYSTEMS, LLC, a North Carolina limited liability company
(“ISS”) and INNOVATIVE SOLAR 46, LLC, a North Carolina limited liability company
(“Project Company”). Collectively, PSI, CEP II, ISS and Project Company are
referred to herein as the “Parties” and individually as a “Party”.

 

RECITALS

 

A.     PSI, ISS and Project Company are parties to that certain Membership
Interest Purchase Agreement, dated as of November 6, 2014 (the “Original MIPA”
and as amended by the First Amendment to MIPA (as defined below), the “MIPA”),
for the sale by ISS to PSI of 100% of the membership interests in Project
Company, which holds all rights, title and interests in and to a 78.5 MWAC
ground-mount solar project under development in Cumberland County, North
Carolina (the “Project”).

 

B.     PSI desires to assign to CEP II, and CEP II desires to assume from PSI,
the MIPA and other Project related assets, subject to the terms and conditions
of this Agreement.

 

C.     PSI desires to continue performing certain project development services
and CEP II wishes to engage PSI to perform the same.

 

D.     In connection with the foregoing transaction, ISS and Project Company (i)
consent to the assignment of the MIPA from PSI to CEP II and (ii) agree to
certain amendments to the MIPA at the Closing (as defined below).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

 

ARTICLE I
ASSIGNMENT

 

1.1     Assignment. Subject to the terms and conditions set forth herein, at the
Closing, PSI shall assign to CEP II all of PSI’s rights, title and interests in,
to and under all of the assets, properties and rights of every kind and nature,
whether real, personal or mixed, tangible or intangible, wherever located and
whether now existing or hereafter acquired (other than the Excluded Assets),
which relate to, or are used or held for use in connection with, the Project,
including, without limitation, all of PSI’s right, title and interest in, to and
under (i) the MIPA, and (ii) originals, or where not available, copies, of all
books and records, including, but not limited to, data, studies and
correspondence (including all correspondence with any governmental authority)
used in the siting, design, development, interconnection, construction,
start-up, testing, commissioning, ownership, use, operation or maintenance of
the Project ((i) and (ii) are collectively referred to herein as, the “Project
Development Assets”).

 

 

 


--------------------------------------------------------------------------------

 

 

1.2     Excluded Assets. Except as otherwise agreed by the Parties in writing,
all assets of PSI (other than the Project Development Assets) shall be expressly
excluded from the transactions contemplated by this Agreement and shall be
retained exclusively by PSI (collectively, the “Excluded Assets”).

 

1.3     Assumed Liabilities. Subject to the terms and conditions of this
Agreement, effective as of the Closing, CEP II shall assume, and agree to pay to
ISS, when due and payable, the Purchase Price (as defined in the MIPA) payments
remaining to be paid to ISS on or after the Closing under the MIPA (the “Assumed
Liabilities”).

 

1.4     Excluded Liabilities. Other than the Assumed Liabilities, CEP II shall
not assume hereunder any liabilities or obligations of PSI of any kind, whether
known or unknown, direct or indirect, contingent, conditional, implied, accrued,
asserted, matured or otherwise, whether currently existing or hereinafter
created (collectively, the “Excluded Liabilities”).

 

1.5     Consideration. As consideration for the consummation of the assignment
by PSI, and the assumption by CEP II from PSI, of the Project Development
Assets, and the other matters set forth herein, CEP II shall pay to PSI, except
as otherwise provided herein, an amount equal to the sum of (A) the Closing
Payment, (B) the Reimbursement Payment, (C) the Delayed Payment, and (D) the COD
Payment (if the Project achieves COD), each of which, shall be paid by CEP II to
PSI, except as otherwise provided herein, by wire transfer of immediately
available funds to the bank account (with all necessary wire transfer
information) designated by PSI in Schedule 1.5 hereto, except as otherwise
notified to CEP II not less than two (2) days prior to the applicable date for
payment. The foregoing shall be paid as follows:

 

(a)     Closing Payment. At the Closing, CEP II shall pay a total amount equal
to $3,500,000.00 (the “Closing Payment”), of which $1,294,722.32 (the “Alpha
Satisfaction”) shall be paid to Alpha Capital Anstalt on behalf of PSI by wire
transfer of immediately available funds to the bank account designated in the
Alpha Capital Anstalt Release (defined below), and $2,205,277.68 shall be paid
to PSI.

 

(b)     Reimbursement Payment. At the Closing, CEP II shall (i) reimburse PSI an
amount equal to $3,965,036.58 which amount represents all out-of-pocket costs
and expenses of PSI related to the development of the Project (including,
acquisition costs, interconnection and substation costs, engineering costs and
third party vendor costs ) that have already been paid by PSI as listed on
Schedule 1.5(b), and (ii) on behalf of PSI, pay $583,207.92 to those vendors
listed on Schedule 1.5(b) for all other costs and expenses actually incurred,
but yet to be paid, by PSI or the Project Company that are related to the
development of the Project; and within 10 (ten) days after the Closing, CEP II
shall pay $176,880.00 to Lessor (defined below) (all payments, in the aggregate,
, representing the “Reimbursement Payment”). In addition to those
representations and warranties otherwise herein, PSI represents and warrants (A)
that Schedule 1.5(b) sets forth (x) all out-of-pocket costs and expenses of PSI
related to the development of the Project, and (y) all costs and expenses
incurred (for services performed and otherwise) but yet to be paid by PSI or the
Project Company related to the development of the Project, and (B) that Exhibit
C to the MIPA is accurate and contains the only existing liabilities of the
Project Company to date.

 

 

 


--------------------------------------------------------------------------------

 

 

(c)     Delayed Payment. On August 31, 2015, CEP II shall pay to PSI, or deposit
in the Escrow Fund if a Release has not yet been received by CEP II, an amount
equal to $2,500,000.00 (the “Delayed Payment”). For these purposes, the term
“Release” shall mean an unconditional release in writing to the reasonable
satisfaction of CEP II from Carlyle Capital, its affiliates, successors and
assigns releasing CEP II and its affiliates, successors and assigns from any and
all claims and actions (known or unknown, matured or contingent, or otherwise)
related to the Carlyle Capital Matter.

 

(d)     COD Payment. Within five (5) days after the Project achieves COD, CEP II
shall pay to PSI an amount equal to $1,000,000.00 (the “COD Payment”); provided,
however, that from this amount CEP II shall deduct all claims, damages, costs
and reasonable expenses (including its attorney’s fees) that it has then
incurred to date in connection with the Carlyle Capital Matter and otherwise in
accordance with Article VI below. For purposes of this Agreement, “COD” shall
have the meaning ascribed to such term in the Renewable Power Purchase Agreement
by and between Project Company and Duke Energy Progress, Inc., dated as of
November 10, 2014 (the “PPA”).

 

(e)     Escrow . CEP II and PSI will enter into an escrow agreement reasonably
satisfactory to CEP II (the “Escrow Agreement”) with an escrow agent to be
reasonably selected by CEP II to secure the indemnity obligations of PSI under
Section 6.2(f) below in connection with the Carlyle Capital Matter (the “Escrow
Fund”). For these purposes the “Carlyle Capital Matter” shall mean any and all
amounts or obligations alleged to be owed by PSI or its affiliates (or by CEP II
or its affiliates as a successor to PSI of such liability or otherwise) to
Carlyle Capital Markets, Inc. or its affiliates (“Carlyle Capital”), in
connection with the transactions contemplated hereunder pursuant to a Consulting
Agreement between PSI and Carlyle Capital, dated December 4, 2013, as amended,
or otherwise (the “Carlyle Capital Matter”).

 

1.6     First Amendment to MIPA. Simultaneously with the Closing, each of ISS
and CEP II shall enter into an amendment to the Original MIPA, in the form
attached hereto as Exhibit A (the “First Amendment to MIPA”).

 

1.7     Engineering, Procurement and Construction Agreement. Simultaneously with
the Closing, (i) PSI shall assign all of its rights and interests in, to and
under the Engineering, Procurement and Construction Agreement, dated as of April
27, 2015, by and between PSI and Alpha Energy, a division of Alpha Technologies
Services, a Nevada corporation (as the contractor) (the “EPC Agreement”) to
Project Company, and (ii) each of Alpha Energy and Project Company shall enter
into an amended and restated EPC Agreement, in the form attached hereto as
Exhibit B (the “Amended and Restated EPC Agreement”).

 

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE II
closing

 

2.1     Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place simultaneously with the execution of this
Agreement on the date of this Agreement (the “Closing Date”) at a place to be
mutually agreed upon by the Parties or remotely via the electronic exchange of
documents and signatures.

 

2.2     PSI Closing Deliverables. At the Closing, PSI shall deliver, or shall
cause to be delivered, to CEP II: (a) a bill of sale and assignment agreement,
in the form attached hereto as Exhibit C, assigning the Project Development
Assets to CEP II (the “Bill of Sale and Assignment Agreement”), duly executed by
PSI; (b) an assignment and assumption agreement, in the form attached hereto as
Exhibit D, assigning the EPC Agreement to Project Company (the “EPC Assignment
and Assumption Agreement”), duly executed by PSI; (c) the Amended and Restated
EPC Agreement, duly executed by Alpha Energy; (d) an estoppel certificate in a
form reasonably acceptable to CEP II from Barker Gallberry Farms, LLC (“Lessor”)
confirming that (i) the Lease between Lessor and Project Company dated as of
January 27, 2014, as amended by that Amendment of Lease dated May 29, 2015 and
by that Second Amendment of Lease dated August 3, 2015 (the “Lease”) is in full
force and effect and (ii) neither Lessor nor the Project Company is in default
under the Lease; (e) written consent of Duke Energy Progress Inc. to the change
of control of Project Company in form and substance acceptable to CEP II; (f)
confirmation in writing that all payments owed under the Interconnection
Agreement (defined below) have been timely made; (g) a release in writing from
Alpha Capital Anstalt to the satisfaction of CEP II of any and all liens against
the Project Development Assets (including the MIPA), and any and all other
property being assigned by PSI and its affiliates to CEP II hereunder (the
“Alpha Capital Anstalt Release”); and (h) such additional documents as CEP II
may reasonably request to give effect to this Agreement.

 

2.3     CEP II Closing Deliverables. At the Closing, CEP II shall deliver, or
shall cause to be delivered, (a) to PSI (i) the Closing Payment minus the Alpha
Satisfaction; (ii) the Bill of Sale and Assignment Agreement, duly executed by
CEP II; (iii) the EPC Assignment and Assumption Agreement, duly executed by
Project Company; and (iv) such additional documents as PSI may reasonably
request to give effect to this Agreement; (b) to ISS, the First Amendment to
MIPA, duly executed by CEP II; and (c) to Alpha Energy, the Amended and Restated
EPC Agreement, duly executed by CEP II.

 

2.4     ISS Deliverables. At the Closing, ISS shall deliver, or shall cause to
be delivered, to CEP II, the First Amendment to MIPA, duly executed by ISS.

 

ARTICLE III
Representations and warranties of PSI

 

  PSI represents and warrants to CEP II that the statements contained in this
Article III are true and correct as of the date hereof.

 

3.1     Organization and Authority; Enforceability. PSI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. PSI has full corporate power and authority to enter into this
Agreement and the documents to be delivered by it hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by PSI of this Agreement and the
documents to be delivered by it hereunder and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of PSI. This Agreement and the documents to be
delivered by PSI hereunder have been duly executed and delivered by PSI, and
(assuming due authorization, execution and delivery by the other Parties, as
applicable) this Agreement and the documents to be delivered by PSI hereunder
constitute legal, valid and binding obligations of PSI, enforceable against PSI
in accordance with their respective terms.

 

 

 


--------------------------------------------------------------------------------

 

 

3.2     No Conflicts; Consents. The execution, delivery and performance by PSI
of this Agreement and the documents to be delivered by PSI hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of PSI; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to PSI or
the Project Development Assets; (c) conflict with, or result in (with or without
notice or lapse of time or both) any violation of, or default under, or give
rise to a right of termination, acceleration or modification of any obligation
or loss of any benefit under any contract or other instrument to which PSI is a
party or to which the Project Development Assets are subject; or (d) result in
the creation or imposition of any mortgages, pledges, liens, charges, security
interests, claims or other encumbrances (collectively, “Encumbrances”) on any of
the Project Development Assets. No consent, approval, waiver, notice or
authorization is required to be made or obtained by PSI other than the Alpha
Capital Anstalt Release obtained and delivered by PSI to CEP II from any person
or entity (including any governmental authority) in connection with the
execution, delivery and performance by PSI of this Agreement and the
consummation of the transactions contemplated hereby.

 

3.3     Project Development Assets. Schedule 3.3 sets forth a true, correct and
complete list of all Project Development Assets. PSI has good and marketable
title to all of the Project Development Assets. All Project Development Assets
are free and clear of any and all Encumbrances (other than Encumbrances created
by operation of law securing an obligation entered in the ordinary course of
business that is not yet due) and other rights of third parties. Other than the
Project Development Assets, the Project Company Development Assets (defined
below), and the ISS Project Development Assets (as defined in the MIPA), there
are no other assets that are held by PSI, ISS, any affiliate of ISS or PSI, or
any other person, relating to, associated with or concerning the Project or the
Premises (as defined in the Lease), or necessary to the construction or
operation of the Project. For purposes of this Agreement, “Encumbrances” shall
have the meaning provided to it in the MIPA.

 

3.4     Contracts.

 

(a)     Each of the MIPA and each of the Project Agreements: (i) is a legal,
valid and binding obligation of PSI or the Project Company, as the case may be;
(ii) except as stated on Schedule 3.4(a) has not been amended, modified or
supplemented; (iii) has not been assigned to any person or entity, either
partially or in its entirety; and (iv) is enforceable against the parties
thereto, in accordance with its terms. PSI has provided CEP II with a true,
correct and complete copy of the Original MIPA and each of the Project
Agreements.

 

 

 


--------------------------------------------------------------------------------

 

 

(b)     No party to such agreement is in violation, breach or default, and no
event, occurrence or condition has occurred that, with notice or lapse of time
or both, would constitute a breach, violation or default, or give rise to a
right of termination, cancellation, modification or acceleration or other
changes of any right or obligation or loss of any benefit, under the MIPA or any
of the Project Agreements. There are no claims or disputes (whether for
liquidated damages, indemnification or other monetary damages or otherwise)
pending or threatened under the MIPA or any of the Project Agreements and PSI
has not received any notice of or is otherwise aware of such claims or disputes
or any notice of termination, cancellation or non-renewal with respect to the
MIPA or any of the Project Agreements or any intention of any party thereto to
do so.

 

(c)     Except as stated on Schedule 3.4(c), no consent, approval, waiver or
authorization is required to be obtained from ISS or Project Company or any
other person or entity (including any governmental authority) in connection with
the assignment of the Project Development Assets to CEP II hereunder or in
connection with the assignment of the EPC Agreement to the Project Company
pursuant to the EPC Assignment and Assumption Agreement or in connection with
the transaction(s) contemplated herein, so not to cause or create a default or
breach under any of the Project Agreements.

 

(d)     As of the date hereof, PSI has paid, or caused to be paid, to ISS
$2,370,000, which represents all of the Purchase Price payments required to be
paid to ISS under the MIPA other than the Assumed Liabilities.

 

For purposes of this Agreement, “Project Agreements” means each of (i) the EPC
Agreement, (ii) the PPA, (ii) the North Carolina Interconnection Agreement
between Duke Energy Progress, Inc. and Project Company, dated as of October 17,
2014 (the “Interconnection Agreement”) and (iii) the Lease.

 

3.5     Compliance with Laws. PSI has complied, and is now complying, with all
applicable federal, state and local laws and regulations applicable to the
Project Development Assets.

 

3.6     Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or threatened
against or by PSI relating to or affecting the Project Development Assets or
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise to, or serve as a basis for, any such Action.

 

3.7     Project Company Development Assets. Schedule 2.13 to the MIPA sets forth
a true, correct and complete list of all assets of the Project Company,
including those related to, associated with or concerning the Project or the
Premises (collectively, the “Project Company Development Assets”). The Project
Company has good and marketable title to all of the Project Company Development
Assets. All Project Company Development Assets are free and clear of any and all
Encumbrances and other rights of third parties. The Project Company Development
Assets (i) have been maintained in accordance with prudent industry practices
for similar assets, (ii) are in good operating condition and repair, ordinary
wear and tear excepted (to the extent tangible), and (iii) are suitable for the
purposes for which they are employed.

 

 

 


--------------------------------------------------------------------------------

 

 

3.8      Contracts.  Schedule 2.14 to the MIPA contains a true, correct and
complete list of all contracts to which the Project Company is a party or that
relate to, are associated with or concern, or will relate to, be associated with
or concern, the Project, the Project Company or the Project Company Development
Assets (the “Material Contracts”). Each Material Contract has been duly
authorized and executed, has been delivered by Seller to Buyer, is in full force
and effect, and constitutes a legal, valid, binding and enforceable agreement as
to the Project Company and to the respective counterparties thereto, and will
not be rendered invalid or unenforceable or in breach or default as a result of
the transactions contemplated by this Agreement. Neither the Project Company nor
any other person (i) is in breach of or in default under any Material Contract,
(ii) has indicated its intention to amend or terminate any Material Contract, or
(iii) has made any claims against, or sought any indemnification as to any
matter arising under or with respect to any Material Contract. No event has
occurred which with the passage of time or giving of notice or both would
constitute such a default, result in a loss of rights or permit termination,
modification or acceleration under, or result in the creation of any Encumbrance
under any Material Contract.     Seller has made available to Buyer true,
correct and complete copies of all Material Contracts and any amendments
thereto. Other than the Material Contracts, there are no contracts relating to,
associated with or concerning the Project or the Project Company Development
Assets. Neither PSI, ISS or Project Company is a party to any agreement with FLS
Energy or any other third party related to the Project, directly or indirectly,
that is not considered or listed herein as a Material Contract, which is in
default or with the passage of time or giving of notice or both would be in
default, or which has been terminated because of a default.

 

3.9     Regulation. The Project Company (i) is a “public utility” as that term
is defined in the FPA, and (ii) is not subject to regulation as a “public
utility,” as that term is defined in the North Carolina Public Utilities Act.
Neither ISS nor Project Company is subject to regulation as a “public utility,”
“public utility company,” “electrical corporation” or a “holding company” as
those terms are defined in PUHCA, the FPA or the North Carolina Public Utilities
Act, or otherwise subject to regulation as a public utility or service company
(or similar designation) by a Governmental Authority and have taken no action
that would result in Seller or Project Company being subject to such regulation.
The Project is a QF and will be a “small power production facility” that will
meet the requirements of 18 CFR Section 292.204. The Project Company (i) has
obtained and maintained status for the Project as a QF and (ii) has made the
requisite filings with FERC and any applicable utility and state regulatory
authority. The Project and the Project Company are exempt from regulation (i) as
set forth in 18 C.F.R. Sections 292.601 and 602, but are not exempt from
regulation as to rates and terms of conditions of service under Sections 205 and
206 of the FPA under 18 CFR Section 292.601, and (ii) by the state of North
Carolina respecting rates and financial and organizational regulation under 18
CFR Section 292.602. The ownership of the Project will not result in the Project
Company being subject to regulation by the NCUC as a “public utility” as defined
in the North Carolina Public Utilities Act. The Project Company has obtained all
applicable NCUC regulatory approvals to (i) construct the Project, including but
not limited to, the requirement to obtain a certificate of public convenience
and necessity to begin construction of an electric generating facility in
accordance with N.C.G.S. § 62-110.1 and Rule R8-64; and (i) register the Project
as a New Renewable Energy Facility, as that term is defined in N.C.G.S. §
62-133.8, in accordance with Rule R8-66. For purposes of this Agreement, “NCUC”
shall mean the North Carolina Utilities Commission and ”North Carolina Public
Utilities Act” shall mean Chapter 62 of the North Carolina General Statutes.

 

 

 


--------------------------------------------------------------------------------

 

 

3.10     Interconnection. The Project Company has obtained approval to
interconnect the Project pursuant to a fully-executed Final Interconnection
Agreement, as that term is defined in the North Carolina State –Jurisdictional
Interconnection Procedures. The Project Company has complied in all respects
with the North Carolina State –Jurisdictional Interconnection Procedures,
including but not limited to (i) completing all obligations imposed by the
interconnecting utility under the Section 1.1.3 queue management process; (ii)
obtaining all required studies by the interconnecting utility under the Section
4 Study Process necessary to evaluate the Project’s impact to the utility system
and the cost of interconnection facilities and any Upgrades required for the
utility to safely and reliably interconnect and operate in parallel with the
Project; (iii) the Project Company is in full compliance with all payment
obligations and Project interconnection milestones specified in the Final
Interconnection Agreement; and (iv) the Project Company has notified the Utility
of the pending change of control of the Project Company and initiated the
process set forth in Article 7 of the Final Interconnection Agreement. For
purposes of this Agreement, “North Carolina State-Jurisdictional Interconnection
Procedures” shall mean those procedures, forms and agreements approved by the
NCUC on May 15, 2015, in Docket No. E-100, Sub 101 (the “Interconnection
Procedures”). The contemplated change in inverters (from Advanced Energy 1000 NX
inverters to KACO brand inverters) since the effective date of the
Interconnection Agreement (A) is a “like-kind” replacement of equipment and is
not known to be and will not otherwise cause a “material modification” to the
“Interconnection Request” as those terms are defined in the Interconnection
Procedures, including but not limited to, a reduction in the AC output of the
generating facility by more than 10%; and (B) will not lower or result in
lowering the nameplate capacity rating of the generating facility below 78.5 MW
AC.

 

3.11     Power Purchase Agreement. The Project Company has entered into the PPA,
which is still in full force and effect, is in full compliance with all payment
obligations, milestones and other covenants therein, and has notified, and
received the written consent of, the Utility of the change of control of the
Project Company in compliance with Section 24.3 of the PPA.

 

3.12     Environmental Laws. PSI and the Project Company have complied and are
in compliance with all Environmental Laws affecting it and its respective
assets, including the Project Development Assets and the Project Company
Development Assets, and no Action has been filed, commenced or threatened
against PSI, the Project Company, or to PSI’s Knowledge, ISS, alleging any
failure of ISS, PSI or the Project Company to comply with any applicable
Environmental Law. The Premises (as defined in the Lease) are in compliance with
all Environmental Laws. All environmental investigations, reports, studies,
audits, tests, reviews sampling, or other analyses conducted in relation to the
Premises, to the extent commissioned by or in the possession of PSI, ISS or the
Project Company or anyone under either of their control, have been delivered to
CEP II. PSI has made available to CEP II copies of all other material documents
and records in its or the Project Company’s possession or control concerning any
condition of the environment with respect to the Premises. There are no
conditions, facts or circumstances that could result in the imposition of
Liabilities under, or noncompliance with, any Environmental Laws at the Premises
or by PSI, the Project Company, or to PSI’s Knowledge, ISS. For purposes of this
Agreement, “Environmental Laws” shall mean all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, ordinances, decrees,
rulings and charges thereunder) of governmental authorities (and all agencies
thereof) concerning or relating to pollution or protection of human health, land
conservation, wildlife, flora and fauna, natural resources, or the environment,
land use and zoning, including, without limitation, laws relating to emissions,
discharges, releases, or threatened releases of pollutants or hazardous
materials into the air, surface water, ground water, lands or subsurface
(including, without limitation, releases to ambient air, land and surface and
subsurface strata), or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, release, disposal, transport, or handling
of hazardous materials.

 

 

 


--------------------------------------------------------------------------------

 

 

3.13     Real Property Interests. The real property and any of the interests
related to the real property described on Schedule 2.24 of the MIPA describe all
of the real property interests, including, without limitation, options,
easements and leases, held by the Project Company underlying or used or to be
used in the operation of the Project, including all rights to the Premises and
all rights needed for development, construction and operation of the Project
(the “Project Real Property”). Such real property interests are sufficient in
all material respects for the Project Company to develop, install, own and
operate the Project as contemplated by the Material Contracts. The Project
Company does not own, lease, license or otherwise have and has not had any
interests (including option interests) in any other real property. The Project
Real Property is not subject to any liens or other rights of third parties other
than such matters set forth as an exception to the Title Policy. The Project
Company holds good, valid and marketable leasehold title to the Premises. The
Lease, as amended, is in full force and effect and constitutes the valid and
binding legal obligations of the parties therein. The copy of the Lease provided
to CEP II by PSI is true, accurate and complete, contains all exhibits and has
not been modified or amended unless as shown therein. The Premises are in
compliance with all conditions, restrictions, or requirements contained in any
zoning ordinances, permits or approvals necessary for the Project including, but
not limited to, any necessary consents or authorizations. None of PSI, Project
Company, or to PSI’s Knowledge, ISS, have received any notice of any of the
following and, to PSI’s Knowledge, none of the following events or conditions
have occurred or currently exist: (i) any existing or threatened special Tax or
special assessment to be levied against the Premises, (ii) any claims from any
governmental authority having jurisdiction over the Project Company or the
Premises or from any person who will provide utility service to the Premises,
that there are not sufficient easements and rights-of-way required for the
operation of the Project as contemplated or to provide ingress and egress to and
from the Premises. To PSI’s Knowledge, the Premises are being maintained in all
material respects in accordance with applicable laws, rules and regulations and
none of PSI, ISS or Project Company has received any written notification that
the Premises are in violation, in any material respect, of any applicable laws,
rules and regulations.

 

3.14     Full Disclosure. PSI has delivered to CEP II all material information
relating to the Project Development Assets, the Project Company Development
Assets, and the Project in connection with CEP II’s due diligence examination
conducted with respect to the transactions contemplated by this Agreement. None
of such information delivered by PSI to CEP II contains any untrue or incorrect
statement of fact, or omits to state any fact necessary to make the information,
in light of the circumstances in which it was provided, not misleading. No
representation or warranty by PSI contained in this Agreement or any statement
or certificate furnished or to be furnished by or on behalf of PSI to CEP II or
its representatives in connection herewith or pursuant hereto contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact required to make the statements contained herein or therein
not misleading. Except for any such events or circumstances that have been
disclosed in this Agreement, other than matters of a general economic or
political nature which do not affect the Project uniquely, there are no other
facts or other circumstances (i) that would, individually or in the aggregate,
be considered material by a reasonable investor in making an investment decision
regarding the Project, the Project Company Development Assets, the ISS Project
Development Assets, or the Project Development Assets, or (ii) that could,
individually or in the aggregate, materially and adversely affect the ability of
the Project to connect to the local distribution or transmission system in
accordance with the requirements of the Interconnection Agreement, achieve COD
or sell power and the environmental attributes in accordance with the
requirements of the PPA.

 

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE IV
Representations and warranties of CEP II

 

CEP II hereby represents and warrants to PSI that the statements contained in
this Article IV are true and correct as of the date hereof.

 

4.1     Organization and Authority; Enforceability. CEP II is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware. CEP II has full limited liability company power
and authority to enter into this Agreement and the documents to be delivered by
it hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by CEP
II of this Agreement and the documents to be delivered by it hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite limited liability company action on the part of CEP II. This
Agreement and the documents to be delivered by CEP II hereunder have been duly
executed and delivered by CEP II, and (assuming due authorization, execution and
delivery by the other Parties, as applicable) this Agreement and the documents
to be delivered by CEP II hereunder constitute legal, valid and binding
obligations of CEP II, enforceable against CEP II in accordance with their
respective terms.

 

4.2     No Conflicts; Consents. The execution, delivery and performance by CEP
II of this Agreement and the documents to be delivered by CEP II hereunder, and
the consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the certificate of incorporation, certificate of
organization, by-laws, operating agreement or other organizational documents of
CEP II; or (b) violate or conflict with any judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to CEP II. No consent, approval,
waiver, notice or authorization is required to be made or obtained by CEP II
from any person or entity (including any governmental authority) in connection
with the execution, delivery and performance by CEP II of this Agreement and the
consummation of the transactions contemplated hereby.

 

 

 


--------------------------------------------------------------------------------

 

 

4.3     Legal Proceedings. There is no Action of any nature pending or
threatened against or by CEP II that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

 

ARTICLE V
additional agreements

 

5.1     Public Announcements. No Party shall make any public announcements
regarding the terms of this Agreement without the prior written consent of the
other Parties (which consent shall not be unreasonably withheld, conditioned or
delayed). Notwithstanding the foregoing, in the event a disclosure regarding the
terms of this Agreement is required of any Party under the laws, rules, or
regulations of the Securities and Exchange Commission (“SEC”) or any other
applicable governing body, such Party shall be permitted to make such
disclosure, provided that such Party shall (a) redact such portions of this
Agreement as any other Party identifies as commercially sensitive to the fullest
extent permitted under applicable laws, rules and regulations and (b) submit a
request to the SEC or such governing body that such redacted portions of this
Agreement receive confidential treatment, or otherwise be held in the strictest
confidence, to the fullest extent permitted under applicable laws, rules and
regulations.

 

5.2     Further Assurances. Following the Closing, each of the Parties shall
execute and deliver such additional documents, instruments, conveyances and
assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by
this Agreement and the documents to be delivered hereunder. For PSI that will
include, at its sole expense, transferring, or causing an affiliate to transfer,
the ownership of any of the assets, properties and rights that relate to the
Project Development Assets that for any reason did not transfer to CEP II at the
Closing, and obtaining or confirming, in writing in form and substance
reasonably acceptable to CEP II, from any applicable vendor related to any
Project Development Asset the right of CEP II to rely on and use such Project
Development Asset (and any related work product therefrom) for its purposes in
connection with the Project.

 

5.3     Project Development Services. Following the Closing, PSI shall perform
the project development services set forth in Exhibit E (the “Services”) as part
of its obligations herein.

 

ARTICLE VI
Indemnification

 

6.1     Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive until
August 31, 2017; provided, that, with respect to any representation, warranty,
covenant or agreement as to which a claim shall have been asserted prior to
August 31, 2017, the survival period shall continue in effect with respect to
such claim until such claim shall have been finally resolved or settled..

 

6.2     Indemnification by PSI. Subject to the other terms and conditions of
this Article VI, PSI shall defend, indemnify and hold harmless CEP II, its
affiliates and its and their respective directors, officers, managers,
employees, agents and other representatives from and against all claims,
judgments, damages, liabilities, settlements, losses, costs and expenses,
including reasonable attorneys’ fees and disbursements, arising from or relating
to: (a) any inaccuracy in or breach of any of the representations or warranties
of PSI contained in this Agreement or any document to be delivered hereunder;
(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by PSI pursuant to this Agreement or any document to be delivered
hereunder; (c) any Excluded Asset; (d) any Excluded Liability; (e) any failure
to perform the Services as required by CEP II; or (f) any amounts or obligations
owed or alleged to be owed by PSI or its affiliates or by CEP II or its
affiliates to Carlyle Capital in connection with the Carlyle Capital Matter or
any other third party not paid pursuant to Section 1.5(b) hereof.

 

 

 


--------------------------------------------------------------------------------

 

 

6.3     Indemnification by CEP II. Subject to the other terms and conditions of
this Article VI, CEP II shall defend, indemnify and hold harmless PSI, its
affiliates and its and their respective directors, officers, managers,
employees, agents and other representatives from and against all claims,
judgments, damages, liabilities, settlements, losses, costs and expenses,
including reasonable attorneys’ fees and disbursements, arising from or relating
to: (a) any inaccuracy in or breach of any of the representations or warranties
of CEP II contained in this Agreement or any document to be delivered hereunder;
or (b) any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by CEP II pursuant to this Agreement or any document to be
delivered hereunder.

 

6.4     Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall provide written notice of such claim to the other
party (the “Indemnifying Party”). In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any Action by a person or
entity who is not a Party to this Agreement, the Indemnifying Party, at its sole
cost and expense and upon written notice to the Indemnified Party, may assume
the defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall be entitled to participate in the
defense of any such Action, with its counsel and at its own cost and expense. If
the Indemnifying Party does not assume the defense of any such Action, the
Indemnified Party may, but shall not be obligated to, defend against such Action
in such manner as it may deem appropriate, including, but not limited to,
settling such Action, after giving notice of it to the Indemnifying Party, on
such terms as the Indemnified Party may deem appropriate and no action taken by
the Indemnified Party in accordance with such defense and settlement shall
relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

6.5     Escrow Fund Administration. The Escrow Fund shall remain in escrow and
be held by the Escrow Agent from and after the date the Delayed Payment is paid
into the Escrow Fund under Section 1.5(c) until the end of the Escrow Claim
Period as security for the obligations of PSI with respect to the
indemnification set forth in Section 6.2(f). The Parties agree that any
indemnification amounts owed to CEP II pursuant to Section 6.2(f) of this
Agreement or otherwise, may be paid at the option of CEP II: (a) by PSI,
promptly upon demand by CEP II, or (b) from the Escrow Fund pursuant to the
Escrow Agreement; provided, however, that CEP II’s exercise of its right to be
paid from the Escrow Fund shall not limit CEP II in any manner in the
enforcement of any other remedies that may be available to it and PSI’s
liability for its obligations under this Agreement shall not be limited to the
amounts from time to time remaining in the Escrow Fund. Upon the expiration of
the Escrow Claim Period without any pending claims, the then remaining balance
of the Escrow Fund will be disbursed by the Escrow Agent to PSI; provided,
however, that in the event there are any pending claims at the time of such
expiration, then (a) such amounts will continue to be held in escrow pursuant to
the Escrow Agreement by the Escrow Agent; (b) the remaining balance of the
Escrow Fund, after deduction for such amounts, if any, will be disbursed by the
Escrow Agent to PSI; (c) as each such claim is resolved, any amount retained
with respect thereto that remains in escrow after such resolution will be
disbursed by the Escrow Agent to PSI or to CEP II in accordance with the
determination of such claim; and (d) after all such claims are determined, the
remaining balance of the Escrow Fund, will be disbursed by the Escrow Agent to
PSI. For purposes of this Agreement, the “Escrow Claim Period” shall mean the
period beginning when the Delayed Payment is paid into the Escrow Fund under
Section 1.5(c) and ending upon the earlier of (i) the date that a Release is
delivered to CEP II, or (ii) August 31, 2017. For purposes of this Agreement,
the Carlyle Capital Matter shall be considered to be a pending claim until a
court of competent jurisdiction shall have ruled in a final, non-appealable
order (x) that there are no outstanding claims related to the Carlyle Capital
Matter or (y) as to the monetary amount or damages to be paid by PSI (and/or CEP
II and its affiliates) in the Carlyle Capital Matter and such amount (and all
damages, liabilities, settlements, losses, costs and expenses, including
reasonable attorneys’ fees and disbursements as provided in Section 6.2 above)
shall have been paid to Carlyle Capital from the Escrow Fund or otherwise.

 

 

 


--------------------------------------------------------------------------------

 

 

6.6     Set Off. In addition to any rights of set-off CEP II may have as a
matter of law or otherwise and subject to applicable law, CEP II shall have the
right (but shall not be obligated to) without prior notice to PSI or any other
person to set-off any obligation of PSI owed to CEP II under this Agreement
(whether or not matured or contingent), including, but not limited to, PSI’s
indemnity obligations owed to CEP II in Section 6.2 above against any
obligations of CEP II owing to PSI under this Agreement (whether or not matured
or contingent), including, but not limited to, the Delayed Payment and the COD
Payment. If any such obligation of PSI is unascertained, CEP II may in a
reasonable manner estimate that obligation and set-off in respect of the
estimate, subject to CEP II providing an accurate and timely accounting and
proposed true-up to PSI after the amount of the obligation is ascertained.

 

6.7     Limitations of Liability. Notwithstanding anything herein to the
contrary, EXCEPT WITH REGARD TO psi’S INDEMNITY OBLIGATIONS UNDER SECTION 6.2(F)
ABOVE TO THE EXTENT OF THE ESCROW FUND, in no event shall PSI OR CEP II be
liable hereunder for any consequential, incidental, exemplary, indirect,
punitive or special damages, including, without limitation, loss of profits or
loss of business opportunities.

 

 

 


--------------------------------------------------------------------------------

 

 

ARTICLE VII
Miscellaneous

 

7.1     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) on the third business day after the date sent, if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document if sent during normal business hours of
the recipient, and on the next business day if sent after normal business hours
of the recipient; or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the following addresses (or at such
other address for a Party as shall be specified in a notice given in accordance
with this Section 7.1):

 

 

 

If to PSI:     Principal Solar, Inc.

 

Attn: Michael Gorton

 

 

 

 

2560 King Arthur Blvd. Suite 124 PMB 65

 

 

 

  Lewisville, Texas 75056

 

 

 

 

Facsimile: 855.774.7799

 

 

 

 

Email Address: mgorton@principalsolar.com

 

 

 

 

with a copy to:     Quentin Faust, Esq

 

Settle & Pou PC

 

 

 

 

3333 Lee Pkwy #800

 

 

 

  Dallas, Texas 752189

 

 

 

 

Facsimile: 214.526.4145

 

 

 

 

Email Address: qfaust@settlepou.com

 

 

 

 

If to CEP II:     Carolina Energy Partners II, LLC

 

c/o Entropy Investment Management, LLC

 

 

 

  14120 Ballantyne Corporate Place, Suite 400

 

 

 

 

Charlotte, North Carolina 28277

 

 

 

 

Email address: lewis.reynolds@entropyim.com

 

 

 

 

with a coy to:     York Capital Management

 

Attn: Margaret D. Mauro, SVP and Investment Counsel

 

 

 

 

767 Fifth Avenue, 17th Floor

 

 

 

  New York, New York

 

 

 

 

Facsimile: 646.514.9321

 

 

 

 

Email Address: mmauro@yorkcapital.com

 

 

 


--------------------------------------------------------------------------------

 

   

  with a copy to:     McGuireWoods LLP   Attention: Marvin Rogers         Fifth
Third Center    

 

 

201 N. Tryon Street

 

 

 

 

Suite 3000

 

 

 

  Charlotte, North Carolina 28202

 

 

 

 

Facsimile: 704.343.2300

 

 

 

 

Email Address: mrogers@mcguirewoods.com

 

 

 

 

If to ISS:     Innovative Solar Systems, LLC

 

Attn: John Green

 

 

 

 

171 Rolling Meadows Road

 

 

 

  Fletcher, North Carolina 28732

 

 

 

 

Facsimile: 828.684.4542

 

 

 

 

Email Address: johngreen@bellsouth.net

 

 

 

 

with a copy to:     David E. Matney, III, Esq. 

 

22 S. Pack Square, Suite 402

 

 

 

 

P.O. Box 7345

 

 

 

  Asheville, North Carolina 28801

 

 

 

 

Facsimile: 828.255.0868

 

 

 

 

Email Address: dmatney@dem3.com

 

 

7.2     Confidentiality. A Receiving Party shall: (i) keep Confidential
Information confidential; (ii) not disclose the Confidential Information to any
other person other than to its employees or confidential advisors, or the
employees or confidential advisors of an affiliate of a Receiving Party, to the
extent reasonably necessary for the purposes of this Agreement (in which case
the Receiving Party shall ensure that each such employee and/or advisor is made
aware of and complies with the obligations of confidentiality in respect
thereof); and (iii) not use the Confidential Information for any purpose other
than in connection with this Agreement. The obligations in this Section shall
not apply to any Confidential Information: (i) once it comes into the public
domain other than through breach of this Agreement by the Receiving Party; (ii)
which the Disclosing Party agrees to have been known by the Receiving Party
before disclosure by the Disclosing Party to the Receiving Party; (iii) which
subsequently comes lawfully into the possession of the Receiving Party from a
third party who is not under a confidentiality obligation; or (iv) which is
required to be disclosed by an enforceable witness summons or by order of a
court or by a governmental authority, provided that the Receiving Party gives
the Disclosing Party prompt notice of the proposed disclosure and cooperates
with the Disclosing Party, on request, to obtain an appropriate protective order
or otherwise limit the disclosure. In the event that a Receiving Party is
required under the laws, rules, or regulations of a governmental authority to
disclose Confidential Information of a Disclosing Party, the Receiving Party
shall: (i) redact such portions of such Confidential Information as the
Disclosing Party identifies as commercially sensitive to the fullest extent
permitted under applicable laws, rules, and regulations; and (ii) submit a
request to such court or governmental authority that, to the fullest extent
permitted, such redacted portions of the Confidential Information receive
confidential treatment under applicable laws, rules and regulations or otherwise
be held in strictest confidence. For purposes of this Agreement, “Confidential
Information” means all information of a confidential nature disclosed by a
Disclosing Party to a Receiving Party or its officers or employees, including
any information relating to the terms and conditions of this Agreement, or to
operations, processes, plans or intentions, trade secrets, market opportunities
or business affairs of the Disclosing Party or any of its affiliates. Following
the Closing, CEP II’s Confidential Information shall include any and all
information related to the Project or Project Company. “Disclosing Party” means
a party disclosing Confidential Information to a Receiving Party, and “Receiving
Party” means any Party receiving Confidential Information from a Disclosing
Party.

 

 

 


--------------------------------------------------------------------------------

 

 

7.3     Assignment. No Party may assign any of its rights or obligations or
otherwise delegate any of its rights, obligations or duties under this Agreement
to any third Party without the prior written consent of the other Parties. This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted
assigns. Except as expressly provided herein, this Agreement does not create any
benefit or right in favor of any person or entity not a Party.

 

7.4     Entire Agreement. This Agreement (including the Exhibits hereto) and the
documents to be delivered hereunder constitute the sole and entire agreement of
the Parties to this Agreement with respect to the subject matter contained
herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.

 

7.5     Governing Law. The validity, construction, and performance of this
Agreement as well as the assignment of the Project Development Assets made under
this Agreement shall be governed by and construed in accordance with the laws of
the State of North Carolina without giving effect to any choice or conflict of
law provision or rule (whether of the State of North Carolina or any other
jurisdiction). 

 

7.6     Equitable Relief. Each Party shall be entitled to seek equitable relief
to enforce this Agreement, including, without limitation, specific performance
and injunctive relief. While any disputes under this Agreement are pending, the
Parties shall abide by all of their obligations under this Agreement.

 

7.7     Severability. In the event that any provision of this Agreement is
deemed as a matter of law to be invalid or unenforceable, the other provisions
of this Agreement will remain in full force and effect. Any provision of this
Agreement deemed invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the economic, business and other purpose of such invalid or
unenforceable provision.

 

 

 


--------------------------------------------------------------------------------

 

 

7.8     Amendment. No amendment, modification or waiver of any term hereof shall
be effective unless set forth in writing signed by all Parties.

 

7.9     Relationship of the Parties. Nothing in this Agreement and no action
taken by the Parties pursuant to this Agreement shall constitute, or be deemed
to constitute between the Parties a partnership, association, agency, joint
venture or other co-operative entity.

 

7.10     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

7.11     Definitions. For purposes of this Agreement, the following terms and
variations thereof have the meanings specified or referred to in this Section
7.11:

 

“Liabilities” or “liabilities” shall mean with respect to any individual or
entity, any liability or obligation of such individual or entity of any kind,
character or description, whether known or unknown, absolute or contingent,
accrued or unaccrued, disputed or undisputed, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise, and whether or not
the same is required to be accrued on the financial statements of such
individual or entity.

 

“PSI’s Knowledge” shall mean the collective actual or constructive knowledge of
PSI’s officers, and of its employees and consultants that at one time or another
have performed services or work for PSI regarding the Project, after conducting
a reasonable investigation regarding the accuracy of the representation and
warranties made herein by PSI.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

PRINCIPAL SOLAR, INC.

         

By: /s/ Michael Gorton

 

Name: Michael Gorton

 

Title: CEO

         

CAROLINA ENERGY PARTNERS II, LLC

         

By: /s/ John J. Fosina

 

Name: John J. Fosina

 

Title: Chief Financial Officer

         

INNOVATIVE SOLAR SYSTEMS, LLC

         

By: /s/ Richard H. Green

 

Name: Richard H. Green

 

Title: Member/ Manager

 

 

 

INNOVATIVE SOLAR 46, LLC

         

By: /s/ Richard H. Green

 

Name: Richard H. Green

 

Title: Member/ Manager

 

 